                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               WESTERN DIVISION

HOLLAND M. JOHNSON                                                          PLAINTIFF

V.                          NO. 4:18CV00821 JM-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                              DEFENDANT

                                           ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. (ECF No.12). No objections have been filed. After careful

consideration, the Court concludes that the Recommended Disposition should be, and hereby is,

approved and adopted in its entirety as this Court=s findings in all respects. Judgment will be

entered accordingly.

       IT IS THEREFORE ORDERED THAT this case is REMANDED pursuant to sentence

four of 42 U.S.C. § 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       DATED this 24th day of September, 2019.


                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
